         Case 1:19-cr-00651-LTS Document 288 Filed 07/13/20 Page 1 of 11



                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   July 13, 2020

BY ECF AND BY EMAIL

The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:      United States v. Dragos Diaconu, 19 Cr. 651 (LTS)

Dear Judge Swain:

        The defendant in the above-captioned case (the “defendant” or “Diaconu”) is scheduled
to be sentenced on July 21, 2020. The Government respectfully submits this letter in connection
with that sentencing. As set forth in the Presentence Investigation Report (“PSR”), the United
States Sentencing Guidelines (“Guidelines” or “U.S.S.G.”) range applicable to this defendant is
two years’ imprisonment, to run consecutively to any other term of imprisonment – the
statutorily mandated minimum and maximum term of imprisonment. (PSR ¶¶ 75-76, p. 22).
The Probation Office recommends that sentence. (PSR at pp. 22-23). For the reasons set forth
below, the Government submits that the Court should impose the two-year consecutive
mandatory minimum term of imprisonment required by statute.

   I.         Background and Offense Conduct

       The charges in this case arose out of a multi-year joint New York City Police Department
(“NYPD”)/Federal Bureau of Investigation (“FBI”) investigation into a transnational ATM
skimming and money laundering organization (the “Skimming Organization”). (PSR ¶¶ 13-14).
Between at least in or about 2014 until at least in or about September 2019, the Skimming
Organization built and installed high-technology devices on ATMs and point-of-sale purchasing
terminals at stores and elsewhere. (PSR ¶ 14). The Skimming Organization unlawfully obtained
victim accountholders’ debit card account information by using those advanced technological
devices to surreptitiously record the debit card numbers and personal identification numbers at
ATMs, and then manufacturing counterfeit and fraudulent debit cards that bore the victim
accountholders’ account information. (Id.). The Skimming Organization’s members then used
those cards to fraudulently withdraw cash from victims’ bank accounts. (Id.) The Skimming
Organization also laundered the proceeds of unlawful fraud through a network of cash couriers
        Case 1:19-cr-00651-LTS Document 288 Filed 07/13/20 Page 2 of 11




Hon. Laura Taylor Swain
July 13, 2020
Page 2 of 5

and bank accounts. (Id.)

        At various points, the Skimming Organization consisted of dozens of members, located in
the United States and throughout the world, including in Mexico, Peru, Italy, and
Romania. (PSR ¶ 15). It used advanced technology imported into the United States from,
among other places, Mexico, Italy, Romania, China, and Bahrain. (Id.) Certain members of the
Skimming Organization directed or worked in teams that the Skimming Organization deployed
across the United States in order to carry out ATM skimming attacks, casing ideal locations for
the attacks, installing skimming devices on ATMs, removing those devices, and cashing out
large numbers of fraudulent debit cards manufactured as a result of the skimming operations.
(PSR ¶ 16). Other members of the Skimming Organization assisted in shipping and receiving
packages containing skimming devices or component parts from other parts of the United States
and from abroad. (Id.) Other members of the Skimming Organization assisted in engineering
the skimming devices that the Skimming Organization used. (Id.) Still other members of the
Skimming Organization laundered the proceeds of the skimming attacks through bank accounts,
properties, businesses, and the transportation of bulk cash. (Id.) The members of the Skimming
Organization carried out hundreds of ATM skimming operations across the United States,
including in New York and at least 17 other states. (PSR ¶ 15).

        Diaconu participated in the Skimming Organization primarily by performing “cash-outs”
for the Organization. (PSR ¶ 18). He participated in cash-outs of cards that were fraudulently
obtained from skimming incidents at over fifteen different bank locations throughout Tennessee
between approximately June 2, 2018 and June 22, 2018, traveling around to those locations with
his co-conspirators as part of cash-outs at First Tennessee Bank locations and Scenic Community
Credit Union locations. (Id.) During the First Tennessee Bank skimming incident, members of
the Skimming Organization (including Diaconu) cashed out approximately 1,662 fraudulent
cards, resulting in a loss of approximately $528,144. (Id.) During the Scenic Community Credit
Union skimming incident, members of the Skimming Organization (including Diaconu) cashed
out approximately 65 fraudulent cards, resulting in a loss of approximately $25,280. (Id.)

       Prior to his arrest in this case, Diaconu was arrested and charged in Davidson County,
Tennessee, after he was surveilled participating in a skimming incident there, found in
possession of fraudulent cards and cash, and determined to have participated in other cash-outs
in Davidson County. Those cash-outs are excluded from the above description, although that
conduct constitutes “relevant conduct,” as stipulated in the parties’ plea agreement.

        On September 9, 2019, the grand jury returned Indictment 19 Cr. 651 (LTS) (the
“Indictment”), charging Diaconu with: (i) conspiracy to commit access device fraud, in violation
of Title 18, United States Code, Section 1029(b)(2) (“Count One”); (ii) conspiracy to commit
wire and bank fraud, in violation of Title 18, United States Code, Section 1349 (“Count Two”);
and (iii) aggravated identity theft, in violation of Title 18, United States Code, Sections
1028A(a)(1), (b), and 2. Diaconu, who was in Immigration and Customs Enforcement (“ICE”)
           Case 1:19-cr-00651-LTS Document 288 Filed 07/13/20 Page 3 of 11




Hon. Laura Taylor Swain
July 13, 2020
Page 3 of 5

custody at the time, was writted over to the Southern District, where he arrived on or about
November 27, 2019.

    II.     The Defendant’s Plea and Applicable Guidelines Range

        On February 4, 2020, Diaconu pleaded guilty to Count Three of the Indictment pursuant
to a plea agreement (the “Plea Agreement”) with the Government. The Plea Agreement
stipulated that the Guidelines sentence for Count Three was the mandatory term of imprisonment
required by statute, pursuant to U.S.S.G. § 2B1.6(a), and that that term was a sentence of 24
months’ imprisonment, to run consecutively to any other term of imprisonment, pursuant to Title
18, United States Code, Section 1028A.

        The Plea Agreement provided that Diaconu was in Criminal History Category I, and that
his prior conviction for Vandalism in an Amount Greater than $2,5000 and Less than $10,000, in
violation of the Tennessee Code, for which he received a three-year term of imprisonment,
constituted “relevant conduct” under the provisions of U.S.S.G. § 1B1.3.

       Finally, the Plea Agreement stipulated that Diaconu would pay restitution in the amount
of $553,424. Diaconu signed a Consent Order of Restitution to that effect, which is being
submitted to the Court herewith as Exhibit A. 1

       In the PSR, revised on April 28, 2020, the Probation Office also concluded that the
defendant’s applicable Guidelines range was the two-year mandatory minimum term of
imprisonment (the “Guidelines Range”), based on the same calculation set forth in the Plea
Agreement. (PSR ¶ 76, p. 22). The Probation Office has recommended that sentence – a
custodial sentence of 24 months’ imprisonment – to be followed by a one-year term of
supervised release. (PSR at pp. 22-23).

    III.    Discussion

        In light of the nature and circumstances of the instant offense, Diaconu’s history and
characteristics, and the applicable mandatory two-year term of imprisonment, the Government
respectfully submits that the Court should impose that mandatory sentence in this case.

        Diaconu committed serious crimes, causing significant financial loss as part of a
sophisticated and vast criminal organization. He was permitted to plead only to Count Three of
the Indictment, in light of certain mitigating factors, including his relatively limited participation
in the conspiracy and his swift acceptance of responsibility. Nevertheless, his repeated


1
  As noted in the Consent Order of Restitution, the Government will request at sentencing that
the Schedule of Victims attached to Exhibit A be filed under seal, consistent with 18 U.S.C.
§§ 3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal Procedure 49.1.
        Case 1:19-cr-00651-LTS Document 288 Filed 07/13/20 Page 4 of 11




Hon. Laura Taylor Swain
July 13, 2020
Page 4 of 5

participation in more than fifteen cash-outs as a member of this far-reaching conspiracy warrants
the statutorily required sentence of two years’ imprisonment.

        As to Diaconu’s requests regarding the credit he should receive for time served, Section
1028A is crystal clear. It requires that the two-year mandatory term of imprisonment run
consecutively, not concurrently, with any other term of imprisonment. See 18 U.S.C.
§ 1028A(b)(2) (“[N]o term of imprisonment imposed on a person under this section shall run
concurrently with any other term of imprisonment imposed on the person under any other
provision of law, including any term of imprisonment imposed for the felony during which the
means of identification was transferred, possessed, or used[.]”); cf. 18 U.S.C. § 1028A(b) (courts
are not to “reduce” term to be imposed for underlying felony to “compensate for” any separate
term of imprisonment to be imposed under Section 1028A). The Government does not dispute
that Diaconu may well be entitled to receive credit for time he has served in federal custody
since his arrest in this case because he was already serving a term of parole, rather than
“imprisonment,” on his state sentence (a matter ultimately to be decided by the Bureau of Prisons
in computing his sentence). But the Government submits that it defies logic to suggest that time
served in immigration custody prior to his even being charged in this case should be credited
toward Diaconu’s sentence in this case. See Defendant’s Sentencing Submission (Dkt. 284) at 3
(requesting that the Court recommend that Diaconu receive credit for custody beginning August
23, 2019 – weeks before the grand jury returned the Indictment and approximately three months
before Diaconu arrived in this District). Diaconu cites no apposite case law or statutory
provision supporting such an argument.
             Case 1:19-cr-00651-LTS Document 288 Filed 07/13/20 Page 5 of 11




Hon. Laura Taylor Swain
July 13, 2020
Page 5 of 5

      IV.      Conclusion

        The Government respectfully submits that the applicable Guidelines range (the statutorily
mandated two-year term of imprisonment) is a fair and appropriate sentence in this case, and is
sufficient, but not greater than necessary, to serve the legitimate purposes of sentencing.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney


                                            By:     ___________________________
                                                    Elizabeth A. Hanft
                                                    Daniel M. Loss
                                                    Samuel P. Rothschild
                                                    Robert B. Sobelman
                                                    Assistant United States Attorneys
                                                    (212) 637-2334/6527/2504/2616

cc:         Valerie Gotlib, Esq.
Case 1:19-cr-00651-LTS Document 288 Filed 07/13/20 Page 6 of 11




                      EXHIBIT A
Case 1:19-cr-00651-LTS Document 288 Filed 07/13/20 Page 7 of 11
Case 1:19-cr-00651-LTS Document 288 Filed 07/13/20 Page 8 of 11
Case 1:19-cr-00651-LTS Document 288 Filed 07/13/20 Page 9 of 11
Case 1:19-cr-00651-LTS Document 288 Filed 07/13/20 Page 10 of 11
Case 1:19-cr-00651-LTS Document 288 Filed 07/13/20 Page 11 of 11
